DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The “production line” claim (see claim 1) is considered an apparatus claim.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which an apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “A production line for producing biofuel, or other bio-based chemicals, from biomass in a continuous flow, preferably using thermo-chemical conversion of the biomass” (at lines 1-2) renders the claim indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, the claim recites the broad recitation “producing biofuel, or other bio-based chemicals, from biomass in a continuous flow”, and the claim also recites “preferably using thermo-chemical conversion of the biomass”, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Regarding claim 2, the limitation “operating the production line in a manner such that the flow in at least part of the tubular reactor oscillated such that local flow has alternating direction between forward and backward” is unclear because it is unclear as to which structural element of the production line in claim 1 is used to perform this function.  
	Claims 3-5 are further rejected since they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 5,843,386) in view of Tuwiner (US 3,507,318).
Makino et al. discloses a production line (see FIG. 3) comprising:
a tubular reactor (i.e., the tubing comprising spiral or curved piping 41);
pumping means (i.e., a high-pressure pump 33 comprising a cylinder pump, see column 13, lines 4-14; wherein the “pumping means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a pump, and equivalents thereof, as described by Applicant’s specification at page 13, lines 24-30) capable of pumping a material to be processed (i.e., from tank 31) through the tubular reactor 41 under controlled pressure and flow;
heating means (i.e., a heat exchanger 35 using a heating medium; wherein the “heating means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a heater that is a heat exchanger, and equivalents thereof, as described by Applicant’s specification at page 19, lines 22-26) in thermal contact with a first part of the tubular reactor 41 for controlling the temperature in the tubular reactor 41;
cooling means (i.e., a cooler 38 defined by a heat exchanger using a cooling medium; wherein the “cooling means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a cooler that is a heat exchanger, and equivalents thereof, as described by Applicant’s specification at page 19, lines 22-26) in thermal contact with a second part of the tubular reactor 41 for cooling the material; and
a reaction device 36 including a multi-stage reactor unit 37, wherein each reactor unit 37 comprises a heater 70 including a hot plate block 71 made of a heat conductive material and an insulating layer 75 made from an insulating material covered with a plate of stainless steel, wherein the hot plate block 71 and the insulating layer 75 are clamped about the tubular reactor 41 to surround the tubular reactor 41 (best shown in FIG. 9).
Makino et al., however, fails to disclose the claimed heat exchanger for the reaction device 36, wherein the claimed heat exchangers includes heat clamps made from solid matrixes of heat conducting material to surround the tubular reactor 41.
	Tuwiner discloses a heat exchanger 10 (see FIG. 1-7) comprising heat clamps made from solid matrixes of heat conducting material (i.e., machined copper slabs 12, 14, 16, 18, 20, 22, 24, 26, clamped together by bolts; suitable heat conducting materials are copper, aluminum, graphite, etc., see column 2, lines 1-3), wherein the heat clamps surround a tubular reactor (i.e., a tubular reactor defined by process fluid tubing 80,80’,82,82’,118,118’,120,120’, wherein the process fluid tubing is received within channels of circular cross-section formed by mating semi-circular grooves in the copper slabs).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heat exchanger including heat clamps made from solid matrixes of heat conducting material, as taught by Tuwiner, to surround the tubular reactor in the production line of Makino et al. because the heat exchanger was able to maintain the temperature of a process stream at every point of the stream to within a few degrees of a control point (see column 1, lines 11-32).
	The recitations with respect to the intended use of the production line “for producing biofuel, or other bio-based chemicals, from biomass in a continuous flow, preferably using thermo-chemical conversion of the biomass” does not impart further patentable weight (structure) to the apparatus claim.  See MPEP §§ 2114, 2115.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,662,623) in view of Tuwiner (US 3,507,318).
Regarding claim 1, Chen et al. discloses a production line (i.e., a system according to FIG. 1, but configured such that a heat preserving container is changed to a tubular body according to FIG. 5; see column 6, lines 34-56; column 9, lines 1-20; and Embodiment 5 at column 12, lines 14-60), comprising:
a tubular reactor (i.e., the process fluid piping which traverses a heater 3, a first reactor 4, a second reactor 5, and a heat exchanger 2);
pumping means (i.e., a feeding pump 6, see also column 5, lines 48-55; wherein the “pumping means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a pump, and equivalents thereof, as described by Applicant’s specification at page 13, lines 24-30) capable of pumping biomass (e.g., solid waste such as sludge, biomass waste, etc., see column 1, lines 14-22) through the tubular reactor under a controlled pressure and flow;
heating means (i.e., the heater 3 comprising a tubular heater, e.g., configured according to FIG. 4A-4D, see column 8, lines 48-67; wherein the “heating means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a heater that is a heat exchanger, and equivalents thereof, as described by Applicant’s specification at page 19, lines 22-26) in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor;
cooling means (i.e., the heat exchanger 2, which functions to cool down the reacted fluid; see column 5, lines 1-18; wherein the “cooling means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a cooler that is a heat exchanger, and equivalents thereof, as described by Applicant’s specification at page 19, lines 22-26) in thermal contact with a second part of the tubular reactor for cooling the biomass under conversion; and 
a heat exchanger surrounding the tubular reactor (i.e., the first reactor 4 and the second reactor 5 are configured as the tubular body according to FIG. 5, with each reactor being similar to a shell and tube heat exchanger; see column 4, lines 12-30; column 9, lines 1-20).
The recitation of the intended use of the production line “for producing biofuel, or other bio-based chemicals, from biomass in a continuous flow, preferably using thermo-chemical conversion of the biomass” does not impart further patentable weight to the apparatus claim.  See MPEP 2114, 2115.  
In any event, Chen et al. discloses that the production line has specific utility for performing a continuous hydrothermal reaction on solid waste, which includes biomass such as sewage sludge, biomass waste, or food waste (see column 1, lines 14-22; Embodiments 4-6), and Chen et al. further recognizes that performing a hydrothermal reaction on biomass material can produce biofuels, such as bio-oil (see column 2, lines 5-15).
Chen et al. fails to disclose that the heat exchanger 4,5 includes heat clamps made from solid matrixes of heat conducting material that surround the tubular reactor.
Tuwiner discloses a heat exchanger 10 (see FIG. 1-7) comprising heat clamps made from solid matrixes of heat conducting material (i.e., machined copper slabs 12, 14, 16, 18, 20, 22, 24, 26, clamped together by bolts; suitable heat conducting materials are copper, aluminum, graphite, etc., see column 2, lines 1-3), wherein the heat clamps surround a tubular reactor (i.e., a tubular reactor defined by process fluid tubing 80,80’,82,82’,118,118’,120,120’, wherein the process fluid tubing is received within channels of circular cross-section formed by mating semi-circular grooves in the copper slabs).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heat exchanger including heat clamps made from solid matrixes of heat conducting material, as taught by Tuwiner, to surround the tubular reactor in the production line of Chen et al. because such heat exchanger was able to optimally maintain the temperature of a process stream at every point of the stream to within a few degrees of a control point, which was not possible with conventional shell-and-tube heat exchanger designs (see column 1, lines 11-45).
Regarding claims 3 and 5, Chen et al. discloses a method (see Embodiment 5 at column 12, lines 12-60) for thermo-chemically converting biomass under continuous flow in a production line (i.e., by hydrothermally reacting sludge obtained from a sewage disposal plant, wherein the sludge flows at a flow velocity of 0.05 m/s); 
wherein the production line (i.e., a system according to FIG. 1, but configured such that a heat preserving container is changed to a tubular body according to FIG. 5) comprises:
a tubular reactor (i.e., the process fluid piping which traverses a heater 3, a first reactor 4, a second reactor 5, and a heat exchanger 2);
pumping means (i.e., a feeding pump 6, see also column 5, lines 48-55; wherein the “pumping means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a pump, and equivalents thereof, as described by Applicant’s specification at page 13, lines 24-30) capable of pumping the biomass through the tubular reactor under a controlled pressure and flow;
heating means (i.e., the heater 3 comprising a tubular heater, e.g., configured according to FIG. 4A-4D; see column 8, lines 48-67; wherein the “heating means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a heater that is a heat exchanger, and equivalents thereof, as described by Applicant’s specification at page 19, lines 22-26) in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor;
cooling means (i.e., the heat exchanger 2, which functions to cool down the reacted fluid; see column 5, lines 1-18; wherein the “cooling means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a cooler that is a heat exchanger, and equivalents thereof, as described by Applicant’s specification at page 19, lines 22-26) in thermal contact with a second part of the tubular reactor for cooling the biomass under conversion; and 
a heat exchanger surrounding the tubular reactor (i.e., the first reactor 4 and the second reactor 5 are configured as the tubular body according to FIG. 5, with each reactor being similar to a shell and tube heat exchanger; see column 4, lines 12-30; column 9, lines 1-20);
wherein the method comprises:
maintaining a conversion zone (i.e., a zone comprising the first reactor 4 and the second reactor 5, see FIG. 1) situated between the first part of the tubular reactor in thermal contact with the heating means (i.e., the heater 3) and the second part of the tubular reactor in thermal contact with the cooling means (i.e., the heat exchanger 2) at a temperature between 500K and 650K (equivalent to 226.85°C to 376.85°C) (i.e., the sludge is maintained by the first reactor 4 and the second reactor 5 within a temperature in the range of 265°C to 270°C using heat tracing and heat preservation); and
thermochemically converting the biomass in the tubular reactor in the presence of water (i.e., hydrothermally reacting the sewage sludge).
Chen et al. also discloses that the biomass to be thermo-chemically converted in the production line may generally include wastes such as sewage sludge, biomass waste, food waste, etc. (see column 1, lines 15-22; Embodiments 5-6). 
Chen et al. also recognizes that, “Performing hydrothermal reaction to biomass material can produce hydrogen, bio-oil and stabilize the biomass organic waste,” (at column 2, lines 5-7).  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Chen et al. for producing a bio-fuel, such as bio-oil, from the thermo-chemical conversion (hydrothermal reaction) of the biomass.
Chen et al. fails to disclose that the heat exchanger 4,5 includes heat clamps made from solid matrixes of heat conducting material that surround the tubular reactor.
Tuwiner discloses a heat exchanger 10 (see FIG. 1-7) comprising heat clamps made from solid matrixes of heat conducting material (i.e., machined copper slabs 12, 14, 16, 18, 20, 22, 24, 26, clamped together by bolts; suitable heat conducting materials are copper, aluminum, graphite, etc., see column 2, lines 1-3), wherein the heat clamps surround a tubular reactor (i.e., a tubular reactor defined by process fluid tubing 80,80’,82,82’,118,118’,120,120’, wherein the process fluid tubing is received within channels of circular cross-section formed by mating semi-circular grooves in the copper slabs).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heat exchanger including heat clamps made from solid matrixes of heat conducting material, as taught by Tuwiner, to surround the tubular reactor in the production line in the method of Chen et al. because such heat exchanger was able to maintain the temperature of a process stream at every point of the stream to within a few degrees of a control point (see column 1, lines 11-32).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,662,623) in view of Tuwiner (US 3,507,318) and Souhrada et al. (US 4,271,007).
Chen et al. discloses a method (see Embodiment 5 at column 12, lines 12-60) for thermo-chemically converting biomass under continuous flow in a production line (i.e., by hydrothermally reacting sludge obtained from a sewage disposal plant, wherein the sludge flows at a flow velocity of 0.05 m/s); 
wherein the production line (i.e., a system according to FIG. 1, but configured such that a heat preserving container is changed to a tubular body according to FIG. 5) comprises:
a tubular reactor (i.e., the process fluid piping which traverses a heater 3, a first reactor 4, a second reactor 5, and a heat exchanger 2);
pumping means (i.e., a feeding pump 6, see also column 5, lines 48-55; wherein the “pumping means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a pump, and equivalents thereof, as described by Applicant’s specification at page 13, lines 24-30) capable of pumping the biomass through the tubular reactor under a controlled pressure and flow;
heating means (i.e., the heater 3 comprising a tubular heater, e.g., configured according to FIG. 4A-4D; see column 8, lines 48-67; wherein the “heating means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a heater that is a heat exchanger, and equivalents thereof, as described by Applicant’s specification at page 19, lines 22-26) in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor;
cooling means (i.e., the heat exchanger 2, which functions to cool down the reacted fluid; see column 5, lines 1-18; wherein the “cooling means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a cooler that is a heat exchanger, and equivalents thereof, as described by Applicant’s specification at page 19, lines 22-26) in thermal contact with a second part of the tubular reactor for cooling the biomass under conversion; and 
a heat exchanger surrounding the tubular reactor (i.e., the first reactor 4 and the second reactor 5 are configured as the tubular body according to FIG. 5, with each reactor being similar to a shell and tube heat exchanger; see column 4, lines 12-30; column 9, lines 1-20);
wherein the method comprises:
thermochemically converting the biomass in the tubular reactor (i.e., hydrothermally reacting the sewage sludge).
Chen et al. discloses that the biomass to be thermo-chemically converted in the production line may generally include wastes such as sewage sludge, biomass waste, food waste, etc. (see column 1, lines 15-22; Embodiments 5-6). 
Chen et al. also recognizes that, “Performing hydrothermal reaction to biomass material can produce hydrogen, bio-oil and stabilize the biomass organic waste,” (at column 2, lines 5-7).  
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Chen et al. for producing a bio-fuel, such as bio-oil, from thermo-chemical conversion (hydrothermal reaction) of the biomass.
Chen et al. fails to disclose that the exchanger 4,5 of the production line includes heat clamps made from solid matrixes of heat conducting material that surround the tubular reactor.
Tuwiner discloses a heat exchanger 10 (see FIG. 1-7) comprising heat clamps made from solid matrixes of heat conducting material (i.e., machined copper slabs 12, 14, 16, 18, 20, 22, 24, 26, clamped together by bolts; suitable heat conducting materials are copper, aluminum, graphite, etc., see column 2, lines 1-3), wherein the heat clamps surround a tubular reactor (i.e., a tubular reactor defined by process fluid tubing 80,80’,82,82’,118,118’,120,120’, wherein the process fluid tubing is received within channels of circular cross-section formed by mating semi-circular grooves in the copper slabs).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heat exchanger including heat clamps made from solid matrixes of heat conducting material, as taught by Tuwiner, to surround the tubular reactor in the production line in the method of Chen et al. because such heat exchanger was able to optimally maintain the temperature of a process stream at every point of the stream to within a few degrees of a control point, which was not possible with conventional shell-and-tube heat exchanger designs (see column 1, lines 11-45).
Chen et al. further discloses that the process of thermo-chemically converting the biomass produces char as a byproduct (i.e., charry sludge fluid is recovered, see column 12, lines 53-55).  Chen et al. also discloses that the material should be maintained under continuous flow to prevent possible scale formation on the walls (see column 5, lines 56-67).  
Chen et al., however, fails to disclose that the method further comprises: operating the production line in a manner such that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward.
	Souhrada et al. discloses a production line (see FIG. 1) comprising: a tubular reactor (i.e., reactor tube 1; see column 3, lines 8-25); pumping means capable of pumping a feed material through the production line under controlled pressure and flow (i.e., a feeding means 5 such as a pump, see column 4, lines 25-29; also, a pulsating mechanism 2 such as a reciprocating piston or diaphragm pump, see column 3, lines 54-57); and heating/cooling means for controlling a temperature of the production line (i.e., “If required, it can be heated by a gas or oil burner, by electric heater, or indirectly by a heated medium, or cooled by appropriate means,” see column 3, lines 23-25).  
Specifically, Souhrada et al. discloses a method of operating said production line, comprising: operating the production line in a manner such that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward (i.e., the pulsating mechanism 2 is used to generate an oscillating flow component that is superimposed on the reaction mass flowing through the tubular reactor; see column 2, lines 12-46).  Souhrada et al. further discloses that the invention has specific utility for preventing fouling and plugging in tubular reactors due to the deposition of solids on the walls of reactors, such as during any high temperature reaction involving hydrocarbons in which elemental carbon may be formed, wherein such deposition can undesirably lead to a decrease in the heat transfer rate, lessening formation of the desired product and/or increasing formation of unwanted byproducts, overheating of the tubular reactor, and more frequent shut-downs and cleaning cycles (see column 1, lines 5-43).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to operate the production line of Chen et al. in a manner such that the flow in at least part of the tubular reactor oscillates, wherein the local flow has an alternating direction between forward and backward, because the oscillating flow component superimposed on the biomass flow through the tubular reactor produces a turbulent flow that agitates the biomass and prevents the deposition of solids on the walls of the tubular reactor, thus overcoming the problems caused from such deposition, as taught by Souhrada et al. (see column 1, lines 5-43; column 2, lines 12-20).  Furthermore, a “lower viscosity of the biomass and higher heat transfer” would be the natural result of the improved agitation and heat transfer rate produced by the oscillatory, turbulent flow conditions in the tubular reactor.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,662,623) in view of Tuwiner (US 3,507,318) and Catallo et al. (US 6,180,845).
Chen et al. discloses a method (see Embodiment 5 at column 12, lines 12-60) for thermo-chemically converting biomass under continuous flow in a production line (i.e., by hydrothermally reacting sludge obtained from a sewage disposal plant, wherein the sludge flows at a flow velocity of 0.05 m/s); 
wherein the production line (i.e., a system according to FIG. 1, but configured such that a heat preserving container is changed to a tubular body according to FIG. 5) comprises:
a tubular reactor (i.e., the process fluid piping which traverses a heater 3, a first reactor 4, a second reactor 5, and a heat exchanger 2);
pumping means (i.e., a feeding pump 6, see also column 5, lines 48-55; wherein the “pumping means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a pump, and equivalents thereof, as described by Applicant’s specification at page 13, lines 24-30) capable of pumping the biomass through the tubular reactor under a controlled pressure and flow;
heating means (i.e., the heater 3 comprising a tubular heater, e.g., configured according to FIG. 4A-4D; see column 8, lines 48-67; wherein the “heating means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a heater that is a heat exchanger, and equivalents thereof, as described by Applicant’s specification at page 19, lines 22-26) in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor;
cooling means (i.e., the heat exchanger 2, which functions to cool down the reacted fluid; see column 5, lines 1-18; wherein the “cooling means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a cooler that is a heat exchanger, and equivalents thereof, as described by Applicant’s specification at page 19, lines 22-26) in thermal contact with a second part of the tubular reactor for cooling the biomass under conversion; and 
a heat exchanger surrounding the tubular reactor (i.e., the first reactor 4 and the second reactor 5 are configured as the tubular body according to FIG. 5, with each reactor being similar to a shell and tube heat exchanger; see column 4, lines 12-30; column 9, lines 1-20);
wherein the method comprises:
operating the production line in a manner such that a conversion zone (i.e., a zone comprising the first reactor 4 and the second reactor 5, see FIG. 1) situated between the first part of the tubular reactor in thermal contact with the heating means (i.e., the heater 3) and the second part of the tubular reactor in thermal contact with the cooling means (i.e., the heat exchanger 2) is maintained under high temperature conditions to induce biomass conversion (i.e., the sludge is maintained by the first reactor 4 and the second reactor 5 within a temperature in the range of 265°C to 270°C using heat tracing and heat preservation to induce the hydrothermal reaction); and
thermochemically converting the biomass in the tubular reactor (i.e., hydrothermally reacting the sewage sludge).
Chen et al. also discloses that the biomass to be thermo-chemically converted in the production line may generally include wastes such as sewage sludge, biomass waste, food waste, etc. (see column 1, lines 15-22; Embodiments 5-6). 
Chen et al. also recognizes that, “Performing hydrothermal reaction to biomass material can produce hydrogen, bio-oil and stabilize the biomass organic waste,” (at column 2, lines 5-7).  
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Chen et al. for producing a bio-fuel, such as bio-oil, from thermo-chemical conversion (hydrothermal reaction) of the biomass.
Chen et al. fails to disclose that the exchanger 4,5 of the production line includes heat clamps made from solid matrixes of heat conducting material that surround the tubular reactor.
Tuwiner discloses a heat exchanger 10 (see FIG. 1-7) comprising heat clamps made from solid matrixes of heat conducting material (i.e., machined copper slabs 12, 14, 16, 18, 20, 22, 24, 26, clamped together by bolts; suitable heat conducting materials are copper, aluminum, graphite, etc., see column 2, lines 1-3), wherein the heat clamps surround a tubular reactor (i.e., a tubular reactor defined by process fluid tubing 80,80’,82,82’,118,118’,120,120’, wherein the process fluid tubing is received within channels of circular cross-section formed by mating semi-circular grooves in the copper slabs).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heat exchanger including heat clamps made from solid matrixes of heat conducting material, as taught by Tuwiner, to surround the tubular reactor in the production line in the method of Chen et al. because such heat exchanger was able to optimally maintain the temperature of a process stream at every point of the stream to within a few degrees of a control point, which was not possible with conventional shell-and-tube heat exchanger designs (see column 1, lines 11-45).
	Chen et al. also fails to disclose that the conversion zone 4,5 is maintained under supercritical or near-supercritical fluid conditions.
	Catallo et al. discloses a method for producing bio-fuel or other bio-based chemicals from biomass (i.e., for producing petroleum-like hydrocarbon mixtures from biomass, such as waste of biological origin; see column 1, lines 5-9; column 2, lines 25-34; column 3, lines 19-34), said method comprising maintaining a conversion zone under supercritical or near-supercritical fluid conditions to induce a thermo-chemical conversion of the biomass (i.e., a hydrothermal reaction of the biomass was conducted under near-supercritical or supercritical water conditions; see, e.g., column 2, line 66, to column 3, line 34).  The thermo-chemical conversion can be conducted continuously (i.e., as a continuous reaction, e.g., in flow through and pulsed systems; see column 2, line 66, to column 2, line 3; column 4, lines 2-4).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the conversion zone under supercritical or near-supercritical fluid conditions in the modified method of Chen et al. because reacting organic compounds under supercritical or near-supercritical fluid conditions can dramatically transform the organic compounds over short time periods into petroleum-like hydrocarbon mixtures, as taught by Catallo (see column 2, lines 13-17; column 3, line 65, to column 4, line 9).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,001,550 (US ‘550). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, US ‘550 (see ref. claim 1) claims a production line for producing biofuel, or other bio-based chemicals, from biomass in a continuous flow, using thermo-chemical conversion of the biomass, the production line comprising:
a tubular reactor;
pumping means (i.e., “two double piston-based pumps”) capable of pumping the biomass through the tubular reactor under a controlled pressure and flow; 
heating means (HM) in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor;
cooling means (CM) in thermal contact with a second part of the tubular reactor for cooling the biomass under conversion; and 
(see ref. claim 5) a heat exchanger including heat clamps made from solid matrixes of heat conducting material that surround the tubular reactor.
Regarding claim 2, the same comments with respect to claim 1 apply.  Additionally, US ‘550 (see ref. claim 7) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
operating the production line in a manner such that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward, resulting in lower viscosity of the biomass and higher heat transfer; and 
thermo-chemically converting the biomass in the tubular reactor.
Regarding claim 3, the same comments with respect to claim 1 apply.  Additionally, US ‘550 (see ref. claim 8) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
maintaining a conversion zone situated between the first part of the tubular reactor in thermal contact with the heating means and the second part of the tubular reactor in thermal contact with the cooling means at a temperature between 500K and 650K; and 
thermo-chemically converting the biomass in the tubular reactor.
Regarding claim 4, the same comments with respect to claim 1 apply.  Additionally, US ‘550 (see ref. claim 9) claims a method for producing bio-fuel or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
operating the production line in a manner such that a conversion zone (CZ) situated between the first part of the tubular reactor in thermal contact with the heating means and the second part of the tubular reactor in thermal contact with the cooling means is maintained under supercritical or near-supercritical fluid conditions to induce biomass conversion; and 
thermo-chemically converting the biomass in the tubular reactor.
Regarding claim 5, the same comments with respect to claim 1 apply.  Additionally, US ‘550 (see ref. claim 10) claims a method for producing bio-fuel or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
thermo-chemically converting the biomass in the tubular reactor in the presence of water or other polar solvents.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/203,796 (App. ‘796).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Regarding claim 1, App. ‘796 (see ref. claim 1) claims a production line for producing biofuel, or other bio-based chemicals, from biomass in a continuous flow, using thermo-chemical conversion of the biomass, the production line comprising:
a tubular reactor;
pumping means (i.e., “two double piston-based pumps”) capable of pumping the biomass through the tubular reactor under a controlled pressure and flow; 
heating means (HM) in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor;
cooling means (CM) in thermal contact with a second part of the tubular reactor for cooling the biomass under conversion; and 
(see ref. claim 2) a heat exchanger including heat clamps made from solid matrixes of heat conducting material that surround the tubular reactor.
Regarding claim 2, the same comments with respect to claim 1 apply.  Additionally, App. ‘796 (see ref. claim 4) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
operating the production line in a manner such that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward, resulting in lower viscosity of the biomass and higher heat transfer; and 
thermo-chemically converting the biomass in the tubular reactor.
Regarding claim 3, the same comments with respect to claim 1 apply.  Additionally, App. ‘796 (see ref. claim 5) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
maintaining a conversion zone situated between the first part of the tubular reactor in thermal contact with the heating means and the second part of the tubular reactor in thermal contact with the cooling means at a temperature between 500K and 650K; and 
thermo-chemically converting the biomass in the tubular reactor.
Regarding claim 4, the same comments with respect to claim 1 apply.  Additionally, App. ‘796 (see ref. claim 6) claims a method for producing bio-fuel or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
operating the production line in a manner such that a conversion zone (CZ) situated between the first part of the tubular reactor in thermal contact with the heating means and the second part of the tubular reactor in thermal contact with the cooling means is maintained under supercritical or near-supercritical fluid conditions to induce biomass conversion; and 
thermo-chemically converting the biomass in the tubular reactor.
Regarding claim 5, the same comments with respect to claim 1 apply.  Additionally, App. ‘796 (see ref. claim 7) claims a method for producing bio-fuel or other bio-based chemicals, from biomass under continuous flow in the production line, comprising: 
thermo-chemically converting the biomass in the tubular reactor in the presence of water or other polar solvents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203,798 (App. ‘798).  Although the claims at issue are not identical, they are not patentably distinct from each other.
App. ‘798 (see ref. claim 1) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow in a production line, the production line having,
a tubular reactor,
pumping means (PM) capable of pumping the biomass through the tubular reactor under a controlled pressure and flow,
heating means (HM) in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor, and
cooling means (CM) in thermal contact with a second part of the tubular reactor for cooling the biomass under conversion;
the method comprising:
operating the production line in a manner such that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward, resulting in lower viscosity of the biomass and higher heat transfer; and 
thermo-chemically converting the biomass in the tubular reactor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0237026 corresponds to the pre-grant publication of the instant application.
US 2021/0347720 corresponds to the pre-grant publication of application 17/203,796.
US 2021/0237014 corresponds to the pre-grant publication of application 17/203,798.
WO 2013/117000 A1 is the corresponding WIPO publication of Chen et al.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774